38 So.3d 839 (2010)
Edward Wendell GRANBERRY, Jr., Petitioner,
v.
STATE of Florida, Respondent.
No. 1D10-2528.
District Court of Appeal of Florida, First District.
June 21, 2010.
Edward Wendall Granberry, Jr., pro se, Petitioner.
Bill McCollum, Attorney General, Tallahassee, for Respondent.
*840 PER CURIAM.
DENIED. See Tompkins v. State, 994 So.2d 1072, 1088 (Fla.2008) (reaffirming that claims of ineffective assistance of postconviction counsel do not present a valid basis for relief).
HAWKES, C.J., VAN NORTWICK and THOMAS, JJ., concur.